Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 12, 2022 has been entered.

Response to Amendment

Applicant's amendments and accompanying remarks filed on January 12, 2022 have been entered and considered. Claims 1, 2, 4 – 5 and 7 - 16 are pending in this application. Claims 8 – 16 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Kinlen in view of Orr as detailed in Office action dated October 12, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. US 6,228,492 B1 (Kinlen) in view of Bordes et al. FR 2865480 A1 (Bordes) and further in view of Yamasaki US 2006/0235169 A1 (Yamasaki). English abstract of the FR patent is relied upon herein. 

Considering claims 1, 2, 4 – 5 and 7, Kinlen teaches a method of spinning fibers containing intrinsically conductive polymers, the method comprising the following steps: (i) extruding two or more filaments comprised of a fiber forming polymer; (ii) applying a coating formulation to at least a portion of at least one of the filaments; (iii) combining the filaments to form a filament bundle; and (iv) processing the filament bundle into a fiber. The coating formulation comprises a salt of an intrinsically conductive polymer (ICP), such a polyaniline in a carrier solvent [Derwent Abstract]. Further, Kinlen teaches at [Col. 10, 41 – 49] that preferably the ICP-coating is between about 0.05 and 3 mµ. Furthermore, although Kinlen teaches at [Col. 11, 63 – 65] that the preferred method of forming the fibers is by melt-spinning process to extrude filaments which are then coated; it does not recognize the claimed spun speed range (400 – 700 m/min). However, Bordes teaches the formation of conductive filaments by melt spinning at 295 degrees C, wherein the spinning speed is set at  450 m/min [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to set a spun speed as taught by Bordes, for Kinlen’s melt spinning process when it is desired to increase the output of the filaments.    
Moreover, although Kinlen teaches at [Col. 10, 16 – 20 and 50 – 51] that the coating formulation may be applied to the filament by spraying the coating formulation onto the filaments, and that the coating step is preferably performed in such a manner that when filaments are processed together to form a fiber, substantially the entire length of the fiber contains ICP. Substantially the entire length means at least 25%, more preferably at least 50%, and most preferably at least 75%, of the length of the processed fiber; it does not recognize that the coating is applied by spraying at the required angles, nor that the viscosity of the coating is between the claimed range (6000 – 10000 cP). However, Yamasaki teaches a polyaniline-containing composition wherein a polyaniline is uniformly dispersed in water or a water-soluble solvent that gives a coated film higher in conductivity and superior in water resistance, strength, and flexibility as it is coated, characterized by containing a polyaniline and an emulsion polymer, wherein the emulsion polymer includes a vinylpyrrolidone and an acid group-containing monomer as constituent monomers and as essential components [Abstract]. Further, Yamasaki teaches at [0016] that the viscosity of said coating emulsion is a results effective variable and that it can be controlled by the content of the emulsion polymer. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Yamasaki’s conductive polyaniline emulsion as the coating in Kinlen when it is desired to provide the film with higher in conductivity and superior in water resistance, strength, and flexibility as it is coated. Further, as to the viscosity, it would have been obvious to one of skill in the art before the effective filing date of this application to adjust the viscosity of said coating to values that optimize its application onto the filament substrate, including the claimed values. Furthermore, as to the spraying angle, it would have also been obvious to one of skill in the art before the effective filing date of this application to select a particular angle of spraying to optimize its application onto the filament substrate, including the claimed angles.   
As to the limitations in claims 1 and 7 requiring that the method does not  comprise opening or widening the bound fiber strand again and then passing  or immersing the fiber strand through or in a separate resin impregnation bath, Kinlen’s method as describe in FIG. 1A does not include said process steps; it does not include a binding agent either. 
As to the limitation in claim 5, it would have been obvious to one of skill in the art to select the number of spray applications to achieve the desired weight percentage of conductive material in the film at the desired spinning speed.  

Response to Arguments

Applicant's amendments and accompanying remarks filed on January 12, 2022 have been entered and considered. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Kinlen in view of Orr as detailed in Office action dated October 12, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on January 12, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786